DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 08 March 2022 and 25 August 2022 have been considered by the examiner.

Drawings
The drawings filed on 08 March 2022 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni et al. (CN 105346266 A), hereinafter Ni, using a machine translation.
With regard to Claim 1, Ni discloses a system for positioning a food product with respect to a print head for printing on a surface thereof (Abstract), the system comprising: 
a printer (Fig. 1) supporting; 
a movable support surface for supporting the food product thereon (Figs. 2, 4; belt 4; ¶0044-0045), the support surface being vertically (Fig. 2; ¶0045) and horizontally moveable with respect to the print head (¶0043, 0049; Fig. 2, 4, 5; printhead 12); and 
a sensor for detecting a position of a surface of the food product positioned on the moveable support surface with respect to the print head (¶0045), 
wherein the sensor provides a signal to the printer indicative of a position of the surface of the food product and wherein the moveable support surface is adjustable in response thereto (¶0045).

With regard to Claim 2, Ni further discloses wherein the sensor is a position sensor configured to detect the position of a top surface of the food product (¶0045).

With regard to Claim 5, Ni further discloses wherein the support surface is selectively and automatically positionable below the print head, the positioning of the support surface based at least in part on a thickness of the food product supported thereon, a selected distance between the print surface and a print nozzle for printing, or combinations thereof (Fig. 2; ¶0045).

With regard to Claim 6, Ni further discloses wherein the printer is an ink jet printer configured for use with edible ink (Abstract; ¶0002, 0004).

With regard to Claim 9, Ni further discloses wherein the food product is an edible element having a substantially flat surface, a pastry, cookie, frosting sheet, rice paper, or a combination thereof (¶0041, 0043).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ni, in view of Ben-Matitayhu et al. (US 5,795,395 A), hereinafter Ben-Matitayhu.
With regard to Claim 3, Ni does not explicitly disclose an emitter and a receiver spaced apart within the printer with the print head therebetween.
The secondary reference of Ben-Matitayhu discloses an emitter and a receiver spaced apart within the printer with the print head therebetween (Figs. 1-3; sources 32 and detector 34; Col. 3, Lines 49-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the emitter and receiver of Ben-Matitayhu, with the system of Ni, in order to print on surfaces that are tilted by more than 15 degrees, as taught by Ben-Matitayhu (Col. 1, Lines 48-56).

With regard to Claim 4, Ni does not explicitly disclose wherein the emitter provides a beam light across a print area below the print head for detecting a vertical position of the surface of the food product with respect to a nozzle of the print head.
The secondary reference of Ben-Matitayhu discloses wherein the emitter provides a beam light across a print area below the print head for detecting a vertical position of the surface of the food product with respect to a nozzle of the print head (Figs. 1-3; sources 32 and detector 34; Col. 3, Lines 49-67).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ni, in view of Nohilly et al. (WO 2009087181 A1), hereinafter Nohilly.
With regard to Claim 7, Ni further discloses wherein the support surface is constructed from a food grade material (¶0042), however Ni does not explicitly disclose comprising a metal such as stainless steel, or a plastic material.
The secondary reference of Nohilly discloses comprising a metal such as stainless steel, or a plastic material (pg. 7, Lines 25-30, stainless steel housing adapted for use with an edible substrate; pg. 19, Lines 20-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the food-grade stainless steel of Nohilly, with the system of Ni, in order to comply with hygiene regulations, as taught by Nohilly (pg. 19, Lines 20-30).

With regard to Claim 8, Ni further discloses wherein the support surface is textured to provide a co-efficient of friction sufficient to securely retain the food product thereon during movement and printing (¶0043).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853